        Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

Turtle Island Foods, SPC, doing business as           )
The Tofurky Company                                   )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       No.
                                                      )
Nikhil Soman, in his official capacity as Director    )
of the Arkansas Bureau of Standards                   )
                                                      )
       Defendant.                                     )

                             DECLARATION OF JAIME ATHOS

I, Jaime Athos, declare as follows:

       1.      I am the president and CEO of Turtle Island Foods, SPC (Tofurky), which is a

plaintiff in the case captioned above. I am over the age of 18. I offer this declaration in support

of Plaintiffs’ motion for a preliminary injunction. I have personal knowledge of the facts set forth

in this declaration and could and would testify competently to those facts if called as a witness.

       2.      All of Tofurky’s products are vegan.

       3.      Tofurky markets and packages plant-based meats that are sold in Arkansas. Plant-

based meats are typically made from soy, tempeh, wheat, jackfruit, textured vegetable protein, or

other vegan ingredients. The texture, flavor, and appearance of plant-based meats resembles

meat products made from slaughtered animals. Unlike animal-based meats, however, plant-based

meats are made from vegan ingredients.

       4.      The attachment to this declaration fairly and accurately depicts the primary

display panel of some of Tofurky’s plant-based meat products.




                                                  1
        Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 2 of 7




       5.      Tofurky uses terms like “chorizo,” “ham roast,” and “hot dogs,” alongside

qualifiers like “all vegan,” “plant based,” “vegetarian,” and “veggie,” to show that our products

are plant-based meats that can be served and consumed just like any other meats.

       6.      Tofurky distinguishes our plant-based meat products from animal-based meat

products through our marketing and packaging.

       7.      Tofurky does not want to deceive consumers into believing our plant-based meats

are made from animals. To the contrary, Tofurky’s packaging and marketing materials includes

prominent qualifiers and descriptors showing that our plant-based meat products are not made

from animals. The value proposition we offer consumers is that our products are plant based.

       8.      Tofurky also includes a list of ingredients and nutritional information on every

product package.

       9.      Tofurky’s plant-based meat products are marketed and sold nationwide.

       10.     I am not aware of a single consumer communication sent to Tofurky or to any

government agency complaining that a consumer mistakenly believed Tofurky’s plant-based

meat products were, or contained meat, from slaughtered animals.

       11.     Tofurky has invested significant time and resources to develop packaging and

marketing materials that effectively, truthfully, and non-deceptively promote its plant-based meat

products. Each package design of Tofurky products is vetted internally and by third party

compliance experts.

       12.     Tofurky’s products, including its plant-based meat products, comply with federal

food labeling regulations as well as numerous state and federal laws that prohibit false and

deceptive labeling and marketing for food products and consumer products more generally.




                                                2
         Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 3 of 7




        13.     Tofurky has never been the subject of enforcement action by any federal agency

for marketing or labeling its products in a misleading manner.

        14.     Arkansas Act 501, Ark. Code Ann. § 2-1-301 et seq., prohibits Tofurky from

using words like “meat,” “beef,” “chorizo,” “sausage,” and “roast” to describe its plant-based

meat products. It may even prohibit Tofurky from accurately depicting our products in our

marketing and on the packaging. The statute provides no exception for plant-based meat

producers that clearly identify their products as being vegetarian, vegan, or made from plants. As

a result, I reasonably fear that Tofurky could be penalized under the statute for Tofurky’s current

packaging and marketing materials—including the packaging shown in the attached document.

        15.     Each violation of the statute is punishable by a civil penalty of up to $1,000.

Given the volume of Tofurky’s business in Arkansas, I reasonably fear that Tofurky is exposed

to ruinous civil liability under the statute.

        16.     Tofurky faces the untenable choice of: (1) risking massive civil penalties, along

with all of the harms that result from being penalized, by continuing our current marketing and

packaging practices; (2) creating specialized marketing and packaging practices just for the state

of Arkansas, including attempting to police spillover from marketing in nearby states; (3)

changing our marketing and packaging practices nationwide; or (4) refraining from marketing or

selling our products in Arkansas at all.

        17.     The cost of changing our marketing and packaging practices nationwide would

verge on $1,000,000. That said, it is impossible to ensure that no nationwide marketing enters

Arkansas.

        18.     Further, it is logistically and financially impractical to create separate products to

be sold within Arkansas alone. Instead, Tofurky would be forced to stop selling products in the




                                                   3
        Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 4 of 7




entire region. And thanks to the nature of distribution agreements, we cannot even ensure that

Tofurky products would not cross state lines into Arkansas.

       19.     Any of these options would be a significant burden, cost a considerable amount of

money, and cause tangible market disadvantages.

       20.     For instance, I believe retail chains that operate in Arkansas along with other

states may be less likely to carry Tofurky’s plant-based meat products if they cannot do so in all

of their stores. Retail stores abhor disruption and complexity in the placing of products. This law

may cause the larger and more streamlined stores—like Walmart, one of Tofurky’s biggest retail

partners—to be unable to offer Tofurky’s products.

       21.     In addition, Tofurky and I may be liable for our media advertising in other states

that spills over into Arkansas markets (including regional and national advertising that reaches

Arkansas consumers through print, television, radio, and the internet).

       22.     Moreover, I believe that compliance with the Arkansas statute may also create

bad will for Tofurky, as customers may be confused by the vague language required to comply

with the statute. Tofurky uses terms like “burger,” “chick’n,” and “sausage” to efficiently inform

our customers about the flavor, texture, and appearance of our plant-based meat products. If

Tofurky is prohibited from using these terms, our customers will not understand what they are

buying. For example, customers would likely be confused if Tofurky is forced to relabel our

plant-based sausages as “plant-based savory roll” or “plant-based savory tube” in order to

comply with the statute. Such confusion would likely result in bad will for Tofurky.

       23.     I also believe that customers would likely be frustrated with the unavailability of

our plant-based meat products in Arkansas or puzzled about why our products are called

different names and packaged differently in Arkansas.




                                                 4
Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 5 of 7
Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 6 of 7
Case 4:19-cv-00514-KGB Document 14-1 Filed 08/14/19 Page 7 of 7
